COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DEEN T. WILLIAMSON,                          §              No. 08-13-00309-CV

                      Appellant,              §                 Appeal from the

 v.                                           §            County Court at Law No. 2

 CRAIG HOWARD, ET AL.,                        §             of Dallas County, Texas

                      Appellees.              §             (TC# CC-13-03662-CB)

                                            §
                                          ORDER

       The Court GRANTS Lanetta Williams’ third request for an extension of time within

which to file the Supplemental Reporter’s Record until March 15, 2014.        NO FURTHER

REQUESTS FOR EXTENSION OF TIME TO FILE THE SUPPLEMENTAL REPORTER’S

RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Lanetta Williams, Official Court Reporter for County Court

at Law No. 2 of Dallas County, Texas, prepare the Supplemental Reporter’s Record and forward

the same to this Court on or before March 15, 2014.

       IT IS SO ORDERED this 19th day of February, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.